Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 4-6, 8-9, 11, 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. It is presumed that the election was made without traverse in the reply filed on 11/3/2021.
Applicant’s election without traverse of claims 12-19 and 21 in the reply filed on 11/3/2021 is acknowledged.

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “any friction between microneedle array and said inner” in line 3. The Examiner believes that this limitation contains a typographical mistake and that the Applicant meant to recite “any friction between the microneedle array and said inner”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 appears to be missing a word. Claim 14 recites “… wherein a microneedle array is inserted in said slot and positioned proximate said second plunger end, the microneedle array and said second plunger end are in contact with one another.” This limitation leaves the Examiner asking, “when does this limitation occur?” For the purpose of examination, the Examiner will interpret claim 14 as reciting “… wherein after a microneedle array is inserted in said slot and positioned proximate said second plunger end, the microneedle array and said second plunger end are in contact with one another.”
Claim 15 appears to be missing a word. Claim 15 recites “… a microneedle array is inserted in said slot and positioned proximate said second plunger end, the microneedle array and said second plunger end are less than about 2 mm from one another.” This limitation leaves the Examiner asking, “when does this limitation occur?” For the purpose of examination, the Examiner will interpret claim 15 as reciting “…wherein after a microneedle array is inserted in said slot and positioned proximate said second plunger end, the microneedle array and said second plunger end are less than about 2 mm from one another.”
Claim 16 appears to be missing a word. Claim 16 recites wherein a microneedle array is inserted in said slot and positioned proximate said second plunger end, the microneedle array and said second plunger end are less than about 1 mm from one another.” This limitation leaves the Examiner asking, “when does this limitation occur?” For the purpose of examination, the Examiner will interpret claim 16 as reciting “… wherein after a microneedle array is inserted in said slot and positioned proximate said second plunger end, the microneedle array and said second plunger end are less than about 1 mm from one another.”
Claim 17 appears to be missing a word. Claim 17 recites “… wherein a microneedle array is inserted in said slot and positioned proximate said second plunger end, the microneedle array and said second plunger end are less than about 0.5 mm from one another.” This limitation leaves the Examiner asking, “when does this limitation occur?” For the purpose of examination, the Examiner will interpret claim 17 as reciting “… wherein after a microneedle array is inserted in said slot and positioned proximate said second plunger end, the microneedle array and said second plunger end are less than about 0.5 mm from one another.”
Claim 19 recites the limitation “the first plunger position” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 is similarly rejected by virtue of its dependency upon claim 19. 
Claim 21 recites the limitation "the second plunger position" in line 3..  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-19 and 21 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0235958 to Quan et al. 
Regarding claim 12, Quan et al. discloses a device (microneedle patch application device 1) for applying a microneedle array (microneedle patch 50; Fig. 13; Examiner notes that this is not a positive recitation of the microneedle patch as it is an intended use recitation) to a surface (skin, paragraph 77), said device (microneedle patch application device 1) comprising: 
a body (formed by operating member 9 and casing 2; see Fig. 4) comprising a first portion (operating member 9) and a second portion (casing 2) defining a cavity (internal cavity formed by operating member 9 and casing 2; see Fig. 4), said second portion (casing 2) comprising a slot (window part 2c) presented on an outside surface (see Fig. 4) of said second portion (casing 2) for insertion of the microneedle array (microneedle patch 50; Fig. 13; Examiner notes that this is not a positive recitation of the microneedle patch) into said cavity (internal cavity formed by operating member 9 and casing 2; see Fig. 4 and paragraph 64), said first portion (operating member 9) and said second portion (casing 2) slidable relative to one other along an axis (axis formed along slots 2d) (operating member 9 moves relative to casing 2 along the slots 2d; paragraph 68) thus enabling said body to be in an unprimed configuration (when spring 5 is in a relaxed state, the device is in an unprimed configuration or application state (Fig. 8 and paragraph 77)) and a primed configuration (when spring 5 is compressed, the device is in a primed configuration or set state (Fig. 4 and paragraph 75)); and 
a plunger (pressing member 3) disposed in said cavity (internal cavity formed by operating member 9 and casing 2; see Fig. 4), said plunger (pressing member 3) comprising a first plunger end (rectangular cylindrical part 3b end of pressing member 3) and a second plunger end (tip surface 3a end of pressing member 3), said plunger (pressing member 3) movable from a first position (shown in Fig. 8) when said device (microneedle patch application device 1) is in said unprimed configuration (when spring 5 is in a relaxed state, the device is in an unprimed configuration or application state (Fig. 8 and paragraph 77)) to a second position (shown in Fig. 4) when said device (microneedle patch application device 1) is in said primed configuration (when spring 5 is compressed, the device is in a primed configuration or set state (Fig. 4 and paragraph 75)), 5Application No.:wherein when said device (microneedle patch application device 1) is in said primed configuration (when spring 5 is compressed, the device is in a primed configuration or set state (Fig. 4 and paragraph 75)), a microneedle array (microneedle patch 50; Fig. 13; Examiner notes that this is not a positive recitation of the microneedle patch) can be inserted into said cavity through said slot (window part 2c) and positioned such that it is proximate said second plunger end (tip surface 3a end of pressing member 3) (paragraph 75). 
Regarding claim 13, Quan et al. discloses the claimed invention as discussed above concerning claim 12, and Quan et al. further discloses a microneedle array (microneedle patch 50; Fig. 13). 
Regarding claim 14, Quan et al. discloses the claimed invention as discussed above concerning claim 12, and Quan et al. further discloses that after a microneedle array (microneedle patch 50; Fig. 13; Examiner notes that this is not a positive recitation of the microneedle patch) is inserted in said slot (window part 2c) and positioned proximate said second plunger end (tip surface 3a end of pressing member 3), the microneedle array (microneedle patch 50; Fig. 13; Examiner notes that this is not a positive recitation of the microneedle patch) and said second plunger end (tip surface 3a end of pressing member 3) are in contact with one another (tip surface 3a of pressing member 3 presses a back surface, or the second surface, of the microneedle patch 50 to apply it to the skin’ paragraphs 52 and 77).
Regarding claim 15, Quan et al. discloses the claimed invention as discussed above concerning claim 12, and Quan et al. further discloses that after a microneedle array (microneedle patch 50; Fig. 13; Examiner notes that this is not a positive recitation of the microneedle patch) is inserted in said slot (window part 2c) and positioned proximate said second plunger end (tip surface 3a end of pressing member 3), the microneedle array (microneedle patch 50; Fig. 13; Examiner notes that this is not a positive recitation of the microneedle patch) and said second plunger end (tip surface 3a end of pressing member 3) are less than about 2 mm from one another (tip surface 3a of pressing member 3 presses a back surface, or the second surface, of the microneedle patch 50 to apply it to the skin, and direct contact between the tip surface 3a and the microneedle array 50 would be less than 2 mm from one another; paragraphs 52 and 77).
Regarding claim 16, Quan et al. discloses the claimed invention as discussed above concerning claim 12, and Quan et al. further discloses that after a microneedle array (microneedle patch 50; Fig. 13; Examiner notes that this is not a positive recitation of the microneedle patch) is inserted in said slot (window part 2c) and positioned proximate said second plunger end (tip surface 3a end of pressing member 3), the microneedle array (microneedle patch 50; Fig. 13; Examiner notes that this is not a positive recitation of the microneedle patch) and said second plunger end (tip surface 3a end of pressing member 3) are less than about 1 mm from one another (tip surface 3a of pressing member 3 presses a back surface, or the second surface, of the microneedle patch 50 to apply it to the skin, and direct contact between the tip surface 3a and the microneedle array 50 would be less than 1 mm from one another; paragraphs 52 and 77).
Regarding claim 17, Quan et al. discloses the claimed invention as discussed above concerning claim 12, and Quan et al. further discloses that after a microneedle array (microneedle patch 50; Fig. 13; Examiner notes that this is not a positive recitation of the microneedle patch) is inserted in said slot (window part 2c) and positioned proximate said second plunger end (tip surface 3a end of pressing member 3), the microneedle array (microneedle patch 50; Fig. 13; Examiner notes that this is not a positive recitation of the microneedle patch) and said second plunger end (tip surface 3a end of pressing member 3) are less than about 0.5 mm from one another (tip surface 3a of pressing member 3 presses a back surface, or the second surface, of the microneedle patch 50 to apply it to the skin, and direct contact between the tip surface 3a and the microneedle array 50 would be less than 0.5 mm from one another; paragraphs 52 and 77).
Regarding claim 18, Quan et al. discloses the claimed invention as discussed above concerning claim 12, and Quan et al. further discloses that said second portion (casing 2) comprises an inner surface (inner surface of casing 2) comprising a low surface energy material (casing 2 can be made from synthetic resin or metal (paragraph 50), each of which has low surface energy compared to a material such as rubber), wherein when said plunger (pressing member 3) moves from said first position (shown in Fig. 8) to said second position (shown in Fig. 4), any friction between microneedle array (microneedle array 50) and said inner surface (inner surface of casing 2), should they be in slidable engagement with one another, is minimized (the Examiner notes that the limitation “wherein when said plunger moves from said first position to said second position, any friction between microneedle array and said inner surface, should they be in slidable engagement with one another, is minimized” is a contingent limitation and MPEP 2111.04(II) notes that the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. Since the microneedle array 50 and the inner surface of the casing 2 do not touch in Quan et al., the Examiner is of the position that this contingent limitation is satisfied by the disclosure of Quan et al.).
Regarding claim 19, Quan et al. discloses the claimed invention as discussed above concerning claim 12, and Quan et al. further discloses further comprising a biasing member (spring 5) for biasing said plunger (pressing member 3) to said first plunger position (shown in Fig. 8) when said body (formed by operating member 9 and casing 2; see Fig. 4) is in said unprimed configuration (when spring 5 is in a relaxed state, the device is in an unprimed configuration or application state (Fig. 8 and paragraph 77)).
Regarding claim 21, Quan et al. discloses the claimed invention as discussed above concerning claim 19, and Quan et al. further discloses that the biasing member (spring 5) comprises a compression spring (spring 5 is a compression spring; paragraph 58), and wherein the compression spring is compressed and energized when said plunger (pressing member 3) is in said second plunger position (shown in Fig. 4) when said body is in said primed configuration (when spring 5 is compressed, the device is in a primed configuration or set state (Fig. 4 and paragraph 75)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783